Citation Nr: 0628386	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from December 1942 until 
January 1946.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a July 
2003 rating decision of the VA Regional Office (RO) in Waco, 
Texas that denied service connection for hearing loss.


FINDING OF FACT

The veteran does not have hearing loss that is attributable 
to his period of military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case and the 
supplemental statement of the case, the appellant and his 
representative have been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  This discussion also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in April 
2003 and January 2005, the RO informed the appellant of what 
the evidence had to show for the claim currently under 
consideration, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  Such information in conjunction with 
the statement of the case and the supplemental statements of 
the case has fully apprised the appellant and his 
representative of the evidence needed to substantiate the 
claim.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).  In 
July 2006, the appellant was specifically notified regarding 
the criteria for award of a rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, 
neither question is now before the Board.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  Private clinical records have been 
received and associated with the claims folder.  The 
appellant was afforded a VA compensation and pension 
examination in June 2003 that included a medical opinion.  He 
presented testimony in support of the claim on personal 
hearing in October 2004.  The veteran stated in 
correspondence dated in November 2004 that he had no further 
evidence to submit.  Additionally, there has been no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that VA does not have a 
duty to assist that is unmet and that further assistance with 
respect to the claim is not required.  See 38 U.S.C.A. 
§ 5103A (a) (2).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's DD-214 reflects that he had service in the 
Asiatic-Pacific Theater of Operations with a military 
occupational specialty of heavy equipment operator.  

The appellant's service medical records are unavailable.  An 
RO memorandum dated in June 2004 is of record showing that a 
formal finding was made regarding the unavailability of 
service records.  It was noted that all procedures to obtain 
the veteran's service medical records had been followed, to 
include telephone and written inquiries, and all actions had 
met with no success.  The sources on which the memorandum was 
predicated were delineated.

Private clinical records dating from 1987 through 1988 and in 
1996 were received in support of an issue not pertinent to 
this appeal and included no reference to hearing loss.  VA 
outpatient clinic notes dated between 1995 and 1996 indicate 
no treatment or evaluation for hearing impairment or ear 
problems.

The veteran filed a claim for service connection for hearing 
loss in January 2003.  Received in support of the claim was a 
medical statement from L. S. Weprin, M.D., relating that the 
appellant had been seen in May 2003 with a history of hearing 
loss.  An attached audiogram was interpreted as showing 
bilateral symmetrical moderately severe sensorineural hearing 
loss for which a hearing aid was recommended.  

The veteran was afforded a VA audiology examination in June 
2003.  He related that he had military noise exposure as a 
heavy equipment operator, and had the onset of bilateral 
progressive hearing loss as early as the 1950s.  The 
appellant said that he was also a heavy equipment operator 
for 10 years after service while in the army reserves.  He 
indicated that his civilian occupation was that of a truck 
driver and subsequently a cook.  He denied recreational noise 
exposure.  The examiner stated that the claims folder was 
reviewed, and that an audiogram on that date showed a mild to 
severe bilateral sensorineural hearing loss, predominantly in 
the higher frequencies.  

Following examination, the examiner commented that, after 
review of the claims folder, it appeared most likely that the 
veteran's current hearing loss occurred subsequent to 
separation from active duty.  It was pointed out that the 
veteran's current auditory thresholds were also quite 
compatible with his current age.  The examiner concluded by 
stating that it was his opinion that it was less likely than 
not that current hearing loss was related to military 
service.

In a medical report dated in October 2004, Dr. Weprin 
outlined the details of the veteran's hearing loss.  He 
stated that the hearing impairment did not show the classical 
4000 cycle drop that would be expected with acoustical damage 
such as experienced in a veteran in active military service.  
It was added that it was impossible to state with any degree 
of certainty that the appellant's hearing loss was not 
progressive hereditary sensorineural loss, or whether there 
was a component related to exposure to loud noises during 
military service.  An April 2005 clinical report from Dr. 
Weprin was subsequently received showing continuing 
evaluation for hearing loss.

The veteran presented testimony upon personal hearing on 
appeal in October 2004 to the effect that he experienced 
noise exposure as a bulldozer "D7" and "D8" operator 
during service, with duties that included building airports, 
hospitals and roads, and clearing hills.  He stated that he 
also experienced loud noises from explosives, bomb 
explosions, and firing and being around machine guns.  He 
said that after some of those events, he could not hear 
anything for some time.  The appellant testified that after 
leaving active duty, he engaged in mechanic work, ran heavy 
equipment and was a cook. 

The record reflects that the veteran now claims that he 
developed bilateral hearing loss as the result of his duties 
in service.  Unfortunately, no service medical records are 
available.  However, the first audiogram of record that 
documents hearing loss is dated in 2003, many years after the 
veteran's separation from active duty.  At that time, there 
was no history of noise exposure in service, or any 
indication that manifestations of such were present in 
service, within one year thereof, or that hearing loss was in 
any way related to service.

The veteran avers that service duties, specifically as a 
heavy equipment operator led to bilateral hearing loss.  The 
Board points out that the appellant is capable of presenting 
lay evidence regarding his belief that he has current hearing 
loss as a result of his service.  Nevertheless, where, as 
here, a medical opinion is required to diagnose the condition 
and to provide a nexus opinion to link current disability to 
military service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this regard, it is pointed out that when evaluated by VA 
in June 2003, the examiner reviewed the record and found that 
the veteran's current hearing loss most likely occurred 
subsequent to separation from active duty, and was less 
likely than not related to military service.  It was also 
pointed out that the veteran's current auditory thresholds 
were quite compatible with his current age.  The Board notes 
that the veteran himself dated the onset of hearing loss in 
the 1950s, years after discharge from active duty.  His 
private physician, Dr. Weprin, has declined to attribute 
current hearing loss to either heredity or military service, 
stating that it was impossible to do so with any degree of 
certainty.  The Board thus finds under the circumstances that 
the opinion of the VA examiner is more probative in this 
instance because of the clearly articulated reasons based on 
history and the evidence of record.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.  The benefit-of-the-
doubt doctrine is inapplicable here as the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990).


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


